Title: From James Madison to Silas Lee, 17 July 1805 (Abstract)
From: Madison, James
To: Lee, Silas


          § To Silas Lee. 17 July 1805, Department of State. “I enclose a Certificate from the Consul at London of an oath taken before him, that the Brig Harry and Jane, said to belong to Portland, has been concerned in the Slave trade. If on examining the circumstances of the case you are of opinion that it admits of a prosecution, and after enquiry you are led to believe, that you can be furnished with the evidence necessary to support it, I request you to lose no time in instituting one against every person and thing liable to it.”
        